Exhibit 10.14

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

(MM/DD/YYYY)

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to Name (the
“Participant”) as of this DD day of Month, 2008 (the “Award Date”) by THE DUN &
BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET
CORPORATION 2000 STOCK INCENTIVE PLAN, as amended and restated effective
January 1, 2009 (the “Plan”). Capitalized terms not defined in this Award have
the meanings ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan #RSUs restricted stock units (“RSUs”). Each RSU constitutes
an unfunded and unsecured promise of the Company to deliver (or cause to be
delivered) to the Participant, subject to the terms of this Award and the Plan,
one share of the Company’s common stock, par value $.01 (“Share”) on the
delivery date as provided herein. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder, of the Company.

2. Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of RSUs shall lapse and such percentage of RSUs shall vest
on each “Vesting Date” set forth in the following schedule provided the
Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:

 

Vesting Date

 

Percentage of RSUs Vested

 

# of RSUs Vested

MM/DD/YYYY

  20%   #RSUs

MM/DD/YYYY

  30%   #RSUs

MM/DD/YYYY

  50%   #RSUs

3. Termination of Employment Before One Year Anniversary of Grant. If the
Participant’s active employment with the Company and its Affiliates terminates
for any reason prior to the one year anniversary of the grant, the Participant
shall forfeit all rights to and interests in the RSUs.

 

-1-



--------------------------------------------------------------------------------

4. Termination of Employment On or After One Year Anniversary of Grant. If the
Participant’s active employment with the Company and its Affiliates terminates
on or after the one year anniversary of the grant due to Retirement (as defined
in the Plan), death or Disability (as defined in the Plan), any unvested RSUs
shall become fully vested as of the employment termination date (such
accelerated vesting date, also being referred to herein as a Vesting Date). If
the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant for any reason
other than Retirement, death or Disability and prior to any applicable Vesting
Date, the Participant shall forfeit all rights to and interests in the unvested
RSUs.

5. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

6. Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value (as defined in the Plan) of a
Share on the dividend payment date. The additional RSUs credited in connection
with a dividend will be subject to the same restrictions as the RSUs in respect
of which the dividend was paid.

7. Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the RSUs shall immediately become null and void and
shall be forfeited.

8. Withholding Taxes.

(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Company
and/or the Employer

 

-2-



--------------------------------------------------------------------------------

(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSU grant, including the
grant, vesting or settlement of the RSU, the subsequent sale of Shares acquired
and the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSU to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Company and/or Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition to the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding of Tax-Related Items and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to withhold all applicable Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer, (2) from proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Participant’s behalf pursuant to this authorization), or (3) withholding
from Shares to be issued upon vesting of the RSU.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related items (including withholding pursuant to applicable tax
equalization policies of the Company or its Affiliates) by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares for tax purposes, the Participant is deemed to have been issued the full
number of Shares subject to the vested RSU, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of

 

-3-



--------------------------------------------------------------------------------

the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items as described in this
section.

9. Change in Control. If there is a Change in Control of the Company, any
unvested RSUs shall become fully vested provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Award Date until the
date of the Change in Control (such accelerated vesting date, also being
referred to herein as a Vesting Date).

10. Delivery of Shares. Until the Company determines otherwise, delivery of
Shares on each applicable Vesting Date will be administered by the Company’s
transfer agent or an independent third-party broker selected from time to time
by the Company.

11. Change in Capital Structure. The terms of this Award, including the number
of RSUs, shall be adjusted in accordance with Section 10 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.

12. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

13. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

14. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the

 

-4-



--------------------------------------------------------------------------------

Company or its Affiliates or affect the right of any such Employer to terminate
the Participant. The adoption and maintenance of the Plan shall not constitute
an inducement to, or condition of, the employment of any Participant. The Plan
is established voluntarily by the Company and is discretionary in nature, and
any participation by the Participant is purely voluntary. Further, the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. Participation in the Plan with respect to this award shall not
entitle the Participant to participate with respect to any other award in the
future, or benefits in lieu of RSUs, even if RSUs have been granted repeatedly
in the past. Any payment or benefit paid to the Participant with respect to this
Award shall not be considered to be part of the employee’s “salary,” and thus,
shall not be taken into account for purposes of calculating any termination,
severance, redundancy, dismissal, end of service payment, bonuses, long-service
awards, retirement, pension, welfare benefits, or any other employee benefits.
In no event should the Award be considered as compensation for or relating to,
past services for the Company, the Employer, or any Affiliate of the Company,
nor are RSUs and the Shares subject to the RSUs intended to replace any pension
rights or compensation. All decisions with respect to future RSUs, if any, will
be at the sole discretion of the Company. In the event that the Participant is
not an employee of the Company, the RSU grant will not be interpreted to form an
employment contract or relationship with the Company, the Employer or any
Affiliate of the Company. In consideration of the grant of RSUs, no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Participant irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim. In the event of involuntary
termination of the Participant’s employment (whether or not in breach of local
labor laws), the Participant’s right to receive RSUs and vest in RSUs under the
Plan, if any, will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or

 

-5-



--------------------------------------------------------------------------------

similar period pursuant to local law). The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the Participant’s RSU grant.

15. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

16. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired under the RSU. The Participant understands that Data will be
held

 

-6-



--------------------------------------------------------------------------------

only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.

17. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

18. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

19. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

21. Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms

 

-7-



--------------------------------------------------------------------------------

and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Award.

22. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

23. Governing Law.

(a) The laws of the State of New York, including tort claims, (without giving
effect to its conflicts of law principles) govern all matters arising out of or
relating to this Award, including, without limitation, its validity,
interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award may bring the legal action or
proceeding in the United States District Court for the Southern District of New
York and any of the courts of the state of New York.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to
this Award brought in any court of the State of New York sitting in New York
City, or the United States District Court for the Southern District of New York,
including, without limitation, a motion to dismiss on the grounds of forum non
conveniens or lack of subject matter jurisdiction; and (b) any claim that any
action or proceeding brought in any such court has been brought in an
inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the Southern District of New York and its appellate courts,
and (b) any court of the State of New York sitting in the City of New York and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or relating to this Award.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.

 

THE DUN & BRADSTREET CORPORATION By:      

Patricia A. Clifford

Leader, Winning Culture

 

-9-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2005 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award and the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of October 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant vests in the RSUs or
sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, the information contained
herein may not be applicable to the Participant.

ARGENTINA

Terms and Conditions

Securities Law Information. Neither the RSUs nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.

Exchange Control Information. If the Participant transfers proceeds in excess of
US$2,000,000 from the sale of Shares into Argentina in a single month, the
Participant will be required to place 30% of any proceeds in excess of
US$2,000,000 in a non-interest-bearing, dollar-denominated mandatory deposit
account for a holding period of 365 days.

BELGIUM

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

 

-10-



--------------------------------------------------------------------------------

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible for and
will receive pension benefits directly following the termination date of his or
her employment contract), any unvested RSUs shall become fully vested as of the
employment termination date (such accelerated vesting date, also being referred
to herein as a Vesting Date). If the Participant’s active employment with the
Company and its Affiliates terminates on or after the one year anniversary of
the grant for any reason other than death, Disability or retirement (as defined
in the following sentence) and prior to any applicable Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.

CANADA

Terms and Conditions

Termination of Employment. The last two sentences of Section 14 of the Award are
deleted and replaced by the following:

In the event of involuntary termination of the Participant’s employment (whether
or not in breach of local labor laws), the Participant’s right to receive and
vest in RSUs under the Plan, if any, will terminate effective as of the date
that is the earlier of: (1) the date the Participant receives notice of
termination of employment from the Company or Employer, or (2) the date the
Participant is no longer actively employed by the Company or Employer regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to statutory law, regulatory law and/or
common law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws). The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the Participant’s RSU grant.

The following provisions will apply if the Participant is a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this Award, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette Attribution ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.

Data Privacy Notice & Consent. This provision supplements Section 16 of the
Award:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant’s employee file.

 

-11-



--------------------------------------------------------------------------------

CHINA

Terms and Conditions

Immediate Sale Restriction. For Chinese national employees subject to exchange
control laws, all Shares acquired at vesting of the RSUs will be immediately
sold on the Participant’s behalf and at the Participant’s authorization. The
Participant will receive the sale proceeds less any Tax-Related Items and
broker’s fees or commissions. The Participant will not be entitled to hold any
Shares.

Notifications

Exchange Control Information. The Participant understands and agrees that, due
to exchange control laws in China, the Participant will be required to
immediately repatriate to China the cash proceeds from the sale of any Shares
acquired at vesting of the RSUs. The Participant further understands that, under
local law, such repatriation of the cash proceeds may need to be effectuated
through a special exchange control account established by the Company or
Affiliate of the Company, and the Participant hereby consents and agrees that
the proceeds from the sale of Shares acquired under the Plan may be transferred
to such special account prior to being delivered to the Participant. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange controls in China.

FRANCE

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis. Furthermore, the
Participant must declare to the customs and excise authorities any cash or
securities the Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €7,600 outside of
the European Union.

HONG KONG

Terms and Conditions

Warning: The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Affiliates. The Award, including this Appendix, the Plan
and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Employer, the Company Affiliate and may not be distributed to any other person.
If the Participant is in any doubt about any of the contents of the Award,
including this Appendix, or the Plan, the Participant should obtain independent
professional advice.

Vesting. This provision supplements Section 2 of the Award.

 

-12-



--------------------------------------------------------------------------------

In the event the Participant’s RSUs vest and Shares are issued to the
Participant within six months of the grant date, the Participant agrees that he
or she will not dispose of any Shares acquired prior to the six-month
anniversary of the grant date.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

ITALY

Terms and Conditions

Data Privacy Consent. This provision replaces Section 16 of the Award:

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and its Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or Affiliate, details of
all RSUs, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is The Dun & Bradstreet
Corporation with registered offices at 103 JFK Parkway, Short Hills, New Jersey,
07078, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is D&B Italy SrL, Dun & Bradstreet SrL,
and D&B Services SrL, with registered offices at Via dei Valtorta, 48, 20127
Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Affiliate will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or

 

-13-



--------------------------------------------------------------------------------

other third party with whom the Participant may elect to deposit any Shares
acquired at vesting of the RSUs. Such recipients may receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing the Participant’s participation in the
Plan. The Participant understands that these recipients may be located in or
outside the European Economic Area, such as in the United States or elsewhere.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has completed all the necessary legal obligations
connected with the management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing.

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Terms of Grant. By accepting the RSUs, the Participant acknowledges that (1) the
Participant has received a copy of the Plan, the Award and this Appendix;
(2) the Participant has reviewed those documents in their entirety and fully
understands the contents thereof; and (3) the Participant accepts all provisions
of the Plan, the Award and this Appendix. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Agreement: “Withholding Taxes”; “No
Rights to Continued Employment”; “Data Privacy” as replaced by the above
consent; “Governing Law”; and “Language.”

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan, qualifies for
“assicurazione generale obbligatoria per la vecchiaia” following the termination
date of his or her employment contract, and has provided a copy of the
“pensionamento” (or application for retirement starting from the termination
date if retirement has not yet been granted)), any unvested RSUs shall become
fully vested as of the employment termination date (such accelerated vesting
date, also being referred to herein as a Vesting Date). If the Participant’s
active employment with the Company and its Affiliates terminates on or after the
one year anniversary of the grant for any reason other than death, Disability or
retirement (as defined in the following sentence) and prior to any applicable
Vesting Date, the Participant shall forfeit all rights to and interests in the
unvested RSUs.

 

-14-



--------------------------------------------------------------------------------

Notifications

Exchange Control Information. Exchange control reporting is required if the
Participant transfers cash or Shares to or from Italy in excess of €10,000 or
the equivalent amount in U.S. dollars. If the payment is made through an
authorized broker resident in Italy, the broker will comply with the reporting
obligation. In addition, the Participant will have exchange control reporting
obligations if the Participant has any foreign investment (including Shares)
held outside Italy in excess of €10,000. The reporting must be done on the
Participant’s individual tax return.

JAPAN

There are no country-specific provisions.

NETHERLANDS

Terms and Conditions

Securities Law Information. The Participant should be aware of Dutch
insider-trading rules, which may impact the sale of Shares acquired at vesting
of the RSUs. In particular, the Participant may be prohibited from effectuating
certain transactions involving Shares during the period in which the Participant
possesses “inside information” regarding the Company.

By accepting the RSUs, the Participant acknowledges having read and understood
the Securities Law Information and further acknowledges that it is the
Participant’s responsibility to comply with the following Dutch insider trading
rules:

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or an Affiliate in the
Netherlands who has inside information as described herein.

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible to receive
and will receive (pre)pension or early retirement benefits directly following
the termination date of his or her employment contract) any unvested RSUs shall
become fully vested as of the employment termination date (such accelerated
vesting date, also being referred to herein as a Vesting Date). If the
Participant’s active employment with the Company and its Affiliates terminates
on or after the one year anniversary of the grant for any reason other than
death, Disability or retirement (as defined in the following sentence) and prior
to any applicable Vesting Date, the Participant shall forfeit all rights to and
interests in the unvested RSUs.

 

-15-



--------------------------------------------------------------------------------

SINGAPORE

Terms and Conditions

Securities Law Information. The grant of RSUs are being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which
it is exempt from the prospectus and registration requirements under the SFA.

Notifications

Director Notification Requirement. Directors of a Singaporean Subsidiary and/or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singapore Affiliate in writing of an
interest (e.g., unvested RSUs, Shares, etc.) in the Company or any Affiliate
within two (2) days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when Shares acquired at vesting are sold),
or (iii) becoming a director.

UNITED KINGDOM

Terms and Conditions

Withholding Taxes. This provision supplements Section 8 of the Award:

The Participant agrees that if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of
Tax-Related Items that the Participant owes due to the vesting of the RSUs, or
the release or assignment of the RSUs for consideration, or the receipt of any
other benefit in connection with the RSUs (the “Taxable Event”) within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by the Participant to the
Employer, effective 90 days after the Taxable Event. The Participant agrees that
the loan will bear interest at the Her Majesty’s Revenue and Customs’ official
rate and will be immediately due and repayable by the Participant, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to the Participant by the
Employer, by withholding in Shares issued upon vesting and settlement of the
RSUs or from the cash proceeds from the sale of Shares or by demanding cash or a
cheque from the Participant. The Participant also authorizes the Company to
delay the issuance of any Shares to the Participant unless and until the loan is
repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant acknowledges that the Company or the Employer may recover any such
additional income tax and national insurance contributions at any time
thereafter by any of the means referred to in Section 8 of the Award.

 

-16-



--------------------------------------------------------------------------------

RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in the United
Kingdom do not provide any right for the Participant to receive a cash payment;
the RSUs are payable in Shares only.

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death or
Disability (as defined in the Plan), any unvested RSUs shall become fully vested
as of the employment termination date (such accelerated vesting date, also being
referred to herein as a Vesting Date). If the Participant’s active employment
with the Company and its Affiliates terminates on or after the one year
anniversary of the grant for any reason other than death or Disability and prior
to any applicable Vesting Date, the Participant shall forfeit all rights to and
interests in the unvested RSUs.

 

-17-